STOCKSLAGER, C. J.,
Concurring. — I concur, but if it is true that in some of the counties the salary of the probate judge and auditor and recorder has been fixed on a basis that the fees not provided for by statute or labor not enjoined upon such officer by statute should not be accounted for by such officer, or that he was at liberty to retain such fees over and above his salary as fixed by the county commissioners, equity would or should require that the officer be compensated for the labor performed in the amount intended to be paid by the county commissioners. In other words, it is not justice to the officer to fix his salary on a basis that he is to receive and retain certain fees, and thereafter require him to pay such fees into the county treasury, thus reducing the salary contemplated by the county commissioners.